DETAILED ACTION
Claims 1-24 are pending before the Office to review.
In the response filed October 13, 2020:
Claims 7-8 were amended
Claims 21-24 were newly added.
No new matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on October 17, 2016. It is noted, however, that applicant has not filed a certified copy of the 10 2016 220 248 application as required by 37 CFR 1.55.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over RIVA (U.S. Patent Application Publication 2010/0267241).
With regards to claims 1 and 11, Riva discloses a use of a fluorine gas mixture and a method comprising anisotropically structuring a substrate by means of deep reactive ion etching with several alternating successive etching steps and passivation steps (Paragraphs [0022], [0043]), wherein a gas mixture is used for etching comprises a fluorine containing gas, a nitrogen containing gas and a noble gas (Paragraphs [0018], [0028])/
Riva further discloses wherein the gas mixture comprises elemental fluorine in  amounts equal to or greater than 1% by volume and equal to or lower than 25% by volume, a nitrogen containing gas is preferable equal to or greater than 4 % by volume and equal to or lower than 75% by volume, and an argon gas equal to or greater than 4% by volume and equal to and less than 25% by volume (Paragraph [0018]) and a gas mixture comprises a fluorine containing gas such a carbonyl fluoride in  amounts equal to or greater than 1% by volume and equal to or lower than 50% by volume, a nitrogen containing gas is preferable equal to or greater than 1 % by volume and equal to or lower than 80% by volume, and an argon gas equal to or greater than 5% by volume and equal to and less than 50% by volume (Paragraph [0028]) wherein the gas may contain the elemental fluorine and carbonyl fluoride together individually or together (Paragraph [0029]) which overlaps Applicant’s claimed amount of wherein a fluorine as 
With regards to claims 2 and 12,
With regards to claim 3, Riva renders obvious wherein the fluorine gas mixture comprises a noble gas form the group consisting of argon, neon, krypton, helium, radon and xenon (Paragraphs [0018], [0028], [0048] discloses argon and helium).
With regards to claim 4, Riva renders obvious wherein the fluorine gas mixture comprises argon as the noble gas component (Paragraphs [0018], [0028], [0048]).
With regards to claim 5, Riva renders obvious wherein the passivating comprises applying a passivation layer onto the substrate using C4F6 as the process gas (Paragraph [0033]).
With regards to claim 10, Riva renders obvious wherein the substrate is at least one of a semiconductor substrate or a silicon substrate (Paragraph [0042]).

Claims 6, 7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over RIVA (U.S. Patent Application Publication 2010/0267241) in view of KUMAR et al (U.S. Patent Application Publication 2004/0033697).
With regards to claims 6, 7 and 21-22, Riva renders obvious the limitations of claim 1 as previously discussed.
However Riva is silent as to wherein the method comprises generating reactive ions in a high frequency direct plasma, wherein the high frequency direct plasma is generated directly in an etching chamber with an excitation frequency of 3MHz to 300 GHz; in the shortwave frequency band in a frequency range of 3MHz to 30 MHz, or in a range of 13 MHz to 15 MHz, or in a range of 13.5MHz to 13.6MHz.
Kumar discloses an etching method to etch high aspect ratio features in a semiconductor wafer by generating ions in an inductively or capacitively coupled high 
It would have been  prima facie obvious to one of ordinary skill in the prior to the effective filing date of the invention to modify the method of Riva to include the frequency as rendered obvious by Kumar because the reference of Kumar teaches that such frequencies allows for the generation of a plasma with the desired ion density to provide the desired etch profile (Paragraph [0027]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the high frequency as rendered obvious by Kumar. MPEP 2143D

Claims 8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over RIVA (U.S. Patent Application Publication 2010/0267241) in view of HANEWALD et al (U.S. Patent Application Publication 2006/0175292).
With regards to claims 8 and 23-24, Riva renders obvious the limitations of claim 1 as previously disclosed.
However Riva does not explicitly disclose wherein the method comprises generating reactive ions in a high frequency plasma with an excitation frequency in the microwave frequency band in a frequency range of 0.3 GHz to 3 GHz, or in a frequency range of 0.8 GHz to 2.6 GHz or at a frequency of 2.45 GHz.
Hanewald discloses an method of etching a high aspect ratio recess in a semiconductor substrate (Paragraphs [0005]-[0006]) using a fluorine containing gas (Paragraph [0008]) wherein the plasma is generated using a microwave rang that is with a frequency of greater than 1 gigahertz in particular 2.45 GHz (Paragraph [0013]) rendering obvious generating reactive ions in a high frequency plasma with an excitation frequency in the microwave frequency band in a frequency range of 0.3 GHz to 3 GHz, or in a frequency range of 0.8 GHz to 2.6 GHz or at a frequency of 2.45 GHz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Rivas to include microwave frequency as rendered obvious by Hanewald because the reference of Laermer teaches that such adjustments allows for sufficient etching of the pattern (Col. 7 lines 5-15) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the teachings of Laermer. MPEP 2143D

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over RIVA (U.S. Patent Application Publication 2010/0267241) in view of LAERMER et al (U.S. Patent 6,127,273).
With regards to claim 9, Riva renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Riva are silent as to wherein the method comprises generating reactive ions and radicals, wherein more reactive ions are generated in a first time period than radicals and wherein the more radicals are generated in a subsequent second time period than reactive ions.
Laermer discloses an etching method comprising an etching step and a passivation step that are repeated alternately until reaching the predetermined etching depth of the structures in the substrate (Col. 6 lines 44-46) wherein the plasma density is adjusted to generated reactive ions (etchant species) and radicals wherein a higher number of plasma species etches away the substrate during the etching operation and ions are necessary to drive the passivation of the sidewalls (Col. 5 lines 13-67 Col. 6 lines 1-3, Col. 7 lines 5-15) rendering obvious wherein the method comprises generating reactive ions and radicals, wherein more reactive ions are generated in a first time period than radicals and wherein the more radicals are generated in a subsequent second time period than reactive ions.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Rivas to include ions and radicals during a first time period and a second time period as rendered obvious by 

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s response, filed October 13, 2020, with respect to the 112 rejection of claims 7-8 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claims has overcome the rejection of record. The 112 rejection of claims 7-8 has been withdrawn. 

Applicant's remaining arguments filed October 13, 2020 have been fully considered but they are not persuasive.
Applicant argues on pages 7-12 of Applicant’s response that the cited prior art fails to teach or render obvious Applicants’ claimed invention. In particular Applicant argue that Laermer fails to teach or render Applicant’s claimed fluorine gas mixture comprising Applicant claimed proportions. Applicant argues that Riva states in paragraph [0019] that the sum of elemental fluorine and argon is between 25% and 50% by volume wherein the fluorine gas compound containing a minimum amount of fluorine and noble gas of 55%  which can reach up to 99% if only 1 % of nitrogen is added. Applicant argues that Applicant’s specification states that in the case of gas 
Applicant argues that comparing the gas mixture of applicant’s invention with the gas mixture of Riva, the skilled person will not tat that amount of fluorine of applicant’s claimed as mixtures differs from Riva in up to 40% and the amount of noble gas in Applicant’s claimed gas mixture differs from Riva by up to 56%. Applicant argues that the specification notes the importance of no deviation as a little as 1% and one of ordinary skill in the art would appreciate that the differences between the prior art and Applicant’s specification would not lead to the desired etching.
Applicant further argues that a skilled person would expect the gas mixture of Riva would provide undesired isotropy increases when increasing the amount of fluorine. It is Applicant’s position that the prior art teaches away from Applicant’s increased amount of fluorine by explicitly teaching the use of only 20% of fluorine as a maximum amount. Applicant argues unexpected results that when using the claimed gas mixture with the claimed ranges of the single compounds, the desired isotropy decreases even though the amount of fluorine is increased, which is contrary to expectations based on prevailing theory. Applicant notes that simultaneous increase of the noble gas compound up to 56% compared to Riva led to an unexpected reduction of the isotropy during etching.
Finally Applicant argues that Riva teaches away from increase the amount of fluorine since it was general knowledge at the time of Applicant’s invention that an increase in the amount of fluorine would lead to an increase of undesired isotropy during etching. It is Applicant’s position that Riva teaches away from increasing the 
Therefore Applicant submits that the Applicants’ claimed gas mixture having the claimed range of gas compounds is novel and inventive over the prior art. Applicant further argues the Examiner cited “carboxyl fluoride” which differs from Applicant’s claimed “fluorine”. In addition applicant argues that Paragraph [0028] which discloses that the cited amounts of fluorine is ≤25% and therefore teaches away from more than 25% as claimed.  As such Applicant argues that claims 1 and 11 are allowable over the prior art. The dependent claims are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that Riva renders obvious Applicant’s claimed method including Applicant’s limitation of “wherein a fluorine gas mixture is used for etching, comprising a proportion of more than 25% up to and including 40% of fluorine, a proportion of 1% to 50% of nitrogen and a proportion of 30% up to and including 60% of a noble gas.”
The Examiner would first note that Applicant’s claimed “fluorine” is not limited to a “fluorine gas”. Applicant’s current presented claim requires “a fluorine gas mixture” comprising proportions of “fluorine”, “nitrogen” and “a noble gas.” Any fluorine containing gas would satisfy fluorine same as any nitrogen containing gas would satisfy nitrogen. Applicant’s claim does limit the gas mixture fluorine gas and nitrogen gas. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 2145 (VI). Therefore while Applicant’s specification may 
Assuming Applicant’s arguments with regards to elemental fluorine, Riva discloses argon in amounts equal to or lower than 25%. While Riva does not disclose Applicant’s claimed amount, the amount is sufficiently close that one of ordinary skill in the art would find the amount obvious absent a showing of unexpected results and criticality of the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05.
The specifications disclose of being within 1% of the amount appears to be in reference to the particular gas mixtures. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(III)(A) Therefore while Applicant’s specification generally discloses the importance of Applicant’s composition, such disclose is not demonstrate unexpected results over the entire claimed range.
In addition Riva does not teach away from Applicant’s claimed composition because regardless of the amount of overlap, Riva overlaps Applicants’ claimed amount of fluorine include 25%. Applicant can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing "(1) [t]hat the prior art taught away from the claimed invention...or (2) that there are new and unexpected results relative to the prior art." Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). MPEP 2144.05(III)(B) As previously discussed “fluorine” is not limited to “fluorine gas” but fluorine containing gases such as carbonyl fluoride which discloses carbonyl fluoride in amounts of 1% to 50% by volume wherein the ratio of elemental fluorine and carbonyl fluoride applied together can be in a range 1:99 to 99:1 (Paragraphs [0028]-[0029]).
Applicant’s arguments that none of the disclosed examples of Riva are above 20% does not take away from the general teachings as discussed above. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 (II) Therefore while Riva does not have a disclosed embodiment within Applicant’s claimed amount, this does not teach away from the general teachings as Riva as previously discussed.
Applicant discusses unexpected results however it is the Examiner’s position that the currently presented claim fails to provide evidence of unexpected results commensurate in scope with the claims. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)(II) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) 716.02(d) Applicant’s specification does not adequately demonstrate that Applicant’s desired anisotropic etching would occur over the entirety of Applicant’s claimed range. As such Applicant’s arguments with regards to unexpected results are not persuasive as they are not supported by evidence which is commensurate in scope with the currently presented claims.
As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713